        Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 1 of 7                      FILED
                                                                                  2021 May-04 PM 03:44
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION
 CHEB, LLC, et al.,                        )
                                           )
       Plaintiffs,                         )
                                           )
 v.                                        )
                                           )   Case No. 4:21-cv-00214-SGC
 NATIONWIDE PROPERTY AND                   )
 CASUALTY INSURANCE                        )
 COMPANY,                                  )
                                           )
       Defendant.                          )

                           MEMORANDUM OPINION

      CHEB, LLC, Ross Hudak, and Tim Hudak commenced this action in the

Circuit Court of Etowah County, Alabama, naming Nationwide Property and

Casualty Insurance Company as the sole defendant and seeking to recover damages

related to Nationwide’s alleged breach of an insurance contract. (Doc. 1-1 at 2-4).

Nationwide removed the action to this district court on the basis of diversity

jurisdiction. (Doc. 1). Thereafter, the plaintiffs filed a motion to remand, which the

parties have briefed in full. (Docs. 3, 8, 12). As discussed below, this action is due

to be remanded to the Etowah County Circuit Court, although not for the reasons

suggested by the plaintiffs.
        Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 2 of 7




I.    Background

      In its notice of removal, Nationwide alleges (1) CHEB, LLC, is a limited

liability company established under Alabama law; (2) Tim and Ross Hudak are

residents of Etowah County, Alabama, and therefore domiciled in Alabama; (3)

Nationwide is a corporation organized under Ohio law, with its principal place of

business in Columbus, Ohio; and (4) the amount in controversy exceeds $75,000.00,

exclusive of interests and costs. (Doc. 1 at ¶¶ 4-6). Resting on these allegations,

Nationwide alleges diversity of citizenship as the basis of this district court’s subject

matter jurisdiction. (Id. at ¶ 3).

      In their motion to remand, the plaintiffs do not contest Nationwide’s assertion

of diversity jurisdiction. Instead, they argue this district court should exercise its

“equity powers to remand” because it is more appropriate for the Etowah County

Circuit Court to hear and determine their state law claim; the parties and witnesses

are located in Gadsden, Alabama, where the Etowah County Courthouse is located

but where there is no federal courthouse; they should be allowed to be the “masters

of the complaint;” and Nationwide should not be permitted to forum shop. (Docs.

3, 12). Additionally, they assert diversity jurisdiction is based on “the old notion

that citizens of one state may not receive a ‘fair shake’ in another state because of

local prejudices,” which “is antiquated because of mobility, mass communication,




                                           2
        Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 3 of 7




and other social factors,” and that diversity jurisdiction “raises serious federalism

concerns.” (Doc. 12 at 1-2).

II.   Discussion

      Federal district courts are courts of limited jurisdiction. Univ. of S. Alabama

v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999). They can hear only cases

for which there has been a congressional grant of jurisdiction. Friedman v. New

York Life Ins. Co., 410 F.3d 1350, 1352 (11th Cir. 2005). Moreover, they are

obligated to inquire into subject matter jurisdiction sua sponte whenever it may be

lacking. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000).

      Removal jurisdiction is not an exception to this obligation. Univ. of S.

Alabama, 168 F.3d at 410. A defendant may remove an action from state court to

federal district court if the district court would have had original subject matter

jurisdiction. 28 U.S.C. § 1441(a). Therefore, when an action is removed from state

court, a federal district court first must determine whether it has original jurisdiction.

Univ. of S. Alabama, 168 F.3d at 410. The district court must remand the case if it

appears that jurisdiction is lacking. 28 U.S.C. § 1447(c).

      As the removing party, the defendant bears the burden of demonstrating the

existence of original federal subject matter jurisdiction and that removal is otherwise

proper. Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001). In

evaluating the propriety of removal, federal courts are directed to construe removal


                                            3
        Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 4 of 7




statutes strictly, resolve all doubts about jurisdiction in favor of remand, and employ

a presumption in favor of remand. Scimone v. Carnival Corp., 720 F.3d 876, 882

(11th Cir. 2013).

      Original federal subject matter jurisdiction includes diversity jurisdiction,

PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016), the basis on

which this action was removed from the Etowah County Circuit Court to this district

court. A district court has diversity jurisdiction when the action is between citizens

of different states and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs. 28 U.S.C. § 1332(a)(1). Diversity jurisdiction requires complete

diversity; every plaintiff must be of diverse citizenship from every defendant. Triggs

v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998); Flintlock Const.

Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013).

      For purposes of determining diversity jurisdiction, a natural person is a citizen

of the state where he or she is domiciled. McCormick v. Aderholt, 293 F.3d 1254,

1257 (11th Cir. 2002). The Eleventh Circuit has noted “[c]itizenship, not residence,

is the key fact that must be alleged in the complaint to establish diversity for a natural

person.” Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994); see also Keshock

v. Metabowerke GMBH, 2015 WL 4458858, at *2 (S.D. Ala. July 21, 2015)

(collecting Eleventh Circuit cases).        Nationwide’s allegations regarding the




                                            4
        Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 5 of 7




residences of Tim and Ross Hudak are insufficient to establish the citizenships of

these parties for purposes of diversity jurisdiction.

      For purposes of determining diversity jurisdiction, a limited liability company

(“LLC”) is a citizen of each state of which any of its members are citizens. Rolling

Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir.

2004). To sufficiently allege the citizenship of an LLC, the party invoking diversity

jurisdiction must identify the citizenship of each member. Id. This may require “

‘tracing through several layers.’” Keshock, 2015 WL 4458858 at *3 (S.D. Ala. July

21, 2015) (quoting BouMatic, LLC v. Idento Operations, BV, 759 F.3d 790, 791 (7th

Cir. 2014)). For example, if an LLC has a member that is an LLC, the citizenship

of the members of the member LLC must be determined and so on “through as many

levels as necessary to reach corporations or natural persons.” Id. (explaining

holding of Cosgrove v. Bartolotta, 150 F.3d 729 (7th Cir. 1998), in parenthetical).

Nationwide’s allegations CHEB is a limited liability company established under

Alabama law is insufficient to establish the citizenship of this party for purposes of

diversity jurisdiction.

      Given the foregoing deficiencies in the jurisdictional allegations, Nationwide

has failed to meet its burden of demonstrating the existence of diversity jurisdiction,




                                           5
          Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 6 of 7




and the subject matter jurisdiction of this court is called into doubt. Accordingly,

this action must be remanded to the Etowah County Circuit Court. 1

       The undersigned emphasizes the conclusion remand is required is one reached

sua sponte and not on the basis of the plaintiffs’ motion. The plaintiffs’ suggestion

a district court has “equity powers to remand” relies on a decision issued in a

bankruptcy proceeding that addressed a bankruptcy court’s equitable power to

remand to state court claims related to a bankruptcy case pursuant to 28 U.S.C. §

1452. See In re Atherotech, Inc., 582 B.R. 251, 259 (Bankr. N.D. Ala. 2017); § 1452

(addressing the removal of claims related to bankruptcy cases and expressly

providing courts may remand such claims “on any equitable ground”); see also In re

Ranch House of Orange-Brevard, Inc., 773 F.2d 1166, 1169 (11th Cir. 1985) (“

‘There is an overriding consideration that equitable principles govern the exercise of

bankruptcy jurisdiction.’”) (quoting Bank of Marin v. England, 385 U.S. 99, 103

(1966)). They cite no authority to support the position a district court may remand

an action properly removed on the basis of diversity jurisdiction based on equitable

considerations such as comity, forum non conveniens, or a state court’s particular

expertise in dealing with questions of state law. Moreover, the policy argument they


1
 The undersigned notes a district court must consider the question of subject matter jurisdiction
before addressing motions unrelated to that issue that may be pending before the court, and if
subject matter jurisdiction is lacking the court has no authority to rule on any unrelated pending
motions. See Univ. of S. Alabama, 168 F.3d at 411 (collecting cases). Because the undersigned
concludes this district court lacks diversity jurisdiction over this action, she is without authority to
address the parties’ pending joint motion seeking entry of a protective order. (See Doc. 17).
                                                   6
          Case 4:21-cv-00214-SGC Document 19 Filed 05/04/21 Page 7 of 7




assert against the concept of diversity jurisdiction in general would provide no basis

for this district court to remand this action to the extent diversity jurisdiction did

exist.

III.     Conclusion

         For the reasons discussed above, this action is due to be remanded to the

Circuit Court of Etowah County, Alabama pursuant to 28 U.S.C. § 1447(c) for lack

of federal subject matter jurisdiction. A separate order will be entered.

         DONE this 4th day of May, 2021.



                                               ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE




                                           7
